Citation Nr: 0520753	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board in May 2005, was granted by the 
Board on May 17, 2005, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board which concluded that no more than a single 10-
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA is seeking to have this decision appealed to 
the United States Court of Appeals for the Federal Circuit.  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, VA has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  Once a 
final decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  


FINDINGS OF FACT

1.  By a letter dated August 26, 2002, the RO notified the 
veteran of an August 2002 rating action, that denied the 
claim of entitlement to service connection for chronic 
obstructive pulmonary disorder (COPD).

2.  In September 2002, the veteran filed a notice of 
disagreement with respect to the issue of entitlement to 
service connection for COPD.

3. A statement of the case addressing the issue of 
entitlement to service connection for COPD was mailed to the 
veteran on September 26, 2002.  A substantive appeal 
pertaining to the aforementioned issue was not received 
within 60 days from the date of mailing of the statement of 
the case or within a year from the RO's August 2002 notice 
letter.

4. In a May 26, 2005, letter from the Board to the veteran, 
the veteran was informed that the Board had raised the issue 
of the timeliness of a substantive appeal regarding the issue 
of entitlement to service connection for COPD.  The veteran 
was given 60 days to present a written argument, submit 
additional evidence relevant to jurisdiction, or to request a 
hearing.  The veteran did not respond.


CONCLUSION OF LAW

A substantive appeal pertaining to the issue of entitlement 
to service connection for COPD was not timely received, and 
therefore is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Notwithstanding the 
provisions of the VCAA, as the question herein presented, 
that of timeliness of filing of a substantive appeal, is by 
definition a legal one, and one governed not by the facts 
presented but by the controlling laws and regulations, the 
VCAA is not applicable with respect to this matter.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law).

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2004).  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the RO.  38 C.F.R. § 20.202.

The substantive appeal must be filed within 60 days from the 
date that the RO mails the statement of the case to the 
veteran, within the remainder of the one-year period from the 
date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely filed request for extension of time.  38 
C.F.R. §§ 20.302(b)(1), 20.303 (2004).  The Court has held 
that, if the claimant fails to file a substantive appeal in a 
timely manner, he is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The claims folder shows that in a August 2002 rating 
decision, entitlement to service connection for COPD was 
denied.  The RO sent the veteran notice of this decision in 
correspondence dated August 26, 2002.  In September 2002, the 
RO received a notice of disagreement from the veteran with 
respect to the aforementioned issue.  In response to the 
veteran's notice of disagreement, the RO mailed a statement 
of the case on September 26, 2002.  Thereafter, the claims 
folder indicates that no further correspondence or 
communication on the issue of entitlement to service 
connection for COPD.

In light of the above, in a letter dated May 26, 2005, the 
Board informed the veteran that there was no evidence of 
record showing that he had submitted a substantive appeal in 
regard to the specific issue of entitlement to service 
connection for COPD.  The Board notified the veteran that 
under 38 C.F.R. § 20.101(d), the Board had to provide the 
veteran with notice of the potential jurisdictional defect in 
his case, and grant him a period of time to present argument 
or evidence relevant to the jurisdictional question.  The 
veteran was given 60 days from May 26, 2005, to submit 
written argument, additional evidence relevant to 
jurisdiction, or to request a hearing on the question of 
timeliness of his appeal.  The evidence of record is negative 
for a reply.  

Therefore, in the absence of receipt of a timely substantive 
appeal pertaining to the RO's denial of entitlement to a 
compensable rating for the dislocation of the right index 
finger, the Board is without jurisdiction to entertain an 
appeal of such claim.  See Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  Accordingly, the claim for entitlement to service 
connection for COPD is dismissed.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.
 

ORDER

The claim of entitlement to service connection for COPD is 
dismissed.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


